ATTORNEY GRIEVANCE COMMISSION                         *       IN THE
 OF MARYLAND                                                   COURT OF APPEALS
                                                               OF MARYLAND
        Petitioner,                                    *
                                                              Misc. Docket AG
 V.                                                    *      No._7JL_

 DIANA BETH DENRICH                                    *       September Term, 2016

        Respondent.                                    *

************************************************************************

                                              ORDER

        Upon consideration of the Petition for Disciplinary or Remedial Action, filed by Petitioner

pursuant to Maryland Rule 19-721(a)(2) and 19-738, and Respondent's answer to the Court's

Order to Show Cause, it is this _l§�h_ day of February           ,   2017, by the Court of Appeals of

Maryland,

       ORDERED, that the Respondent, Diana Beth Demich, be and is hereby temporarily

suspended from the practice oflaw in the State of Maryland pursuant to Maryland Rule 19-738(d),

effectively immediately and until further order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Diana Beth Demich

from the register of attorneys maintained by the Clerk and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-76l(b).

                                                            /s/ Mary Ellen Barbera
                                                       Cbi�fJudge